Citation Nr: 0908813	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for silicosis as 
secondary to service-connected pleurisy, fibrinous, 
bilateral, secondary to bilateral pneumothoraces.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for non-
Hodgkin's lymphoma and large cell lymphoma.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
and Barrett's esophagus.  

6.  Entitlement to an evaluation in excess of 10 percent for 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a June 2005 
rating decision the RO denied the Veteran's claims of service 
connection for migraine headaches, kidney stones and non-
Hodgkin's lymphoma and large cell lymphoma.  In an August 
2007 rating decision the RO denied entitlement to an 
evaluation in excess of 10 percent for pleurisy, fibrinous, 
bilateral, secondary to bilateral pneumothoraces, as well as 
the Veteran's claims of entitlement to service connection for 
silicosis, to include as secondary to service-connected 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces and GERD with hiatal hernia, and Barrett's 
esophagus.

The RO apparently reopened the claims of entitlement to 
service connection for non-Hodgkin's lymphoma and large cell 
lymphoma and entitlement to service connection for GERD with 
hiatal hernia, and Barrett's esophagus, and denied them on a 
de novo basis.  Nonetheless, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The Veteran was provided a travel Board hearing in December 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  At this hearing, the 
Veteran submitted evidence and has waived RO consideration 
thereof.  In this regard, the Board may consider this 
evidence in the first instance because the Veteran has waived 
RO consideration  See 38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for non-
Hodgkin's lymphoma and large cell lymphoma, whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for GERD with hiatal 
hernia, and Barrett's esophagus, as well as entitlement to 
service connection for kidney stones and entitlement to an 
evaluation in excess of 10 percent for pleurisy, fibrinous, 
bilateral, secondary to bilateral pneumothoraces, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has migraine headaches causally related to 
service

2.  The Veteran is not currently diagnosed as having 
silicosis.  

3.  In April 1989 the RO last denied the Veteran's claim of 
service connection for lymphoma on the grounds that the 
evidence did not show attribution of this disorder to 
service, including claimed exposure to carbon tetrachloride; 
following notice of this decision, the Veteran did not appeal 
by filing a notice of disagreement.
4.  Evidence received since the April 1989 rating decision is 
new and material for the claim of service connection for 
lymphoma, now claimed as non-Hodgkin's lymphoma and large 
cell lymphoma, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for silicosis is not established.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

3.  The RO's April 1989 decision denying entitlement to 
service connection for a lymphoma is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has been received since the 
April 1989 rating decision and the claim of entitlement to 
service connection for lymphoma, now claimed as non-Hodgkin's 
lymphoma and large cell lymphoma, is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for non-Hodgkin's lymphoma and large 
cell lymphoma, considering the favorable outcome detailed 
below, VA's fulfillment of its duties to notify and assist 
need not be addressed at this time.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 
Vet. App. 1 (2006).
Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims of entitlement to service 
connection for migraine headaches, the RO provided the 
appellant pre-adjudication notice by a letter dated in April 
2005.  With respect to the claim of entitlement to service 
connection for silicosis as secondary to service-connected 
pleurisy, fibrinous, bilateral, secondary to bilateral 
pneumothoraces, the RO provided the appellant pre-
adjudication notice by a letter dated in April 2007.  
Although the April 2007 notice did not provide the standard 
for direct service connection, this omission is harmless as 
the Veteran has limited his claim to service connection on a 
secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

VA has obtained the Veteran's service treatment records and 
VA medical records, assisted the Veteran in obtaining 
evidence, and afforded the Veteran the opportunity to give 
testimony before the Board.  Examinations with respect to the 
claims of entitlement to service connection for migraines and 
silicosis are not necessary because, as outlined below in 
greater detail, there is no current diagnosis of silicosis or 
any competent indication that migraine headaches may be 
attributable to service.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


Service Connection: Migraine Headaches and Silicosis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for 
complaints or diagnosis of migraine headaches.  The Veteran's 
separation report of physical examination, dated in June 
1946, shows no such complaints or diagnoses. 

A May 1973 VA X-ray report pertaining to the chest notes no 
evidence of active chest disease.  

In December 1987 the Veteran was admitted to a VA hospital 
for treatment of lymphoma of the stomach.  No diagnosis or 
complaint of migraine headaches is noted in the hospital 
summary associated with this admission.  

Of record is a May 2006 VA examination report.  This 
examination report notes chest X-rays of June 2003 and July 
2005, which showed old evidence of pulmonary fibrosis.  A 
diagnosis of pulmonary fibrosis secondary to history of 
multiple pneumothorax post-traumatic in 1945, was made.  

A March 2007 VA examination report documents a history of 
post-traumatic pneumothorax.  The examiner noted that the 
Veteran's reported intermittent chest pains were due to 
chronic pleural changes.  

The Veteran last received a VA examination in April 2008.  
The examiner noted the history if in-service bilateral 
pneumothoraces.  The examiner noted normal breath sounds 
throughout the chest, with no wheezes or crackles.  Recurrent 
traumatic pneumothorax, now re-expanded, with mild 
restrictive defect was diagnosed.

Of record are personal statements from the Veteran, his wife, 
his sister, and an acquaintance all pertaining to post-
service events.  These document that in the fall of 1952 the 
Veteran became ill when climbing Pikes Peak and had spotted 
vision, nausea, cold sweats and vomiting, and had similar 
symptoms on other occasions.  His sister described these 
symptoms as migraine headaches.  

At his December 2008 travel Board hearing, the Veteran 
offered testimony regarding his claimed migraine headaches 
and silicosis.  At the hearing, he related never having 
received treatment for migraines in service, but that he had 
such headaches in service and self-medicated for these 
headaches.  He testified that following service he had never 
received any treatment for migraine headaches, but that he 
has had them since service.  The Veteran also testified that 
when he was hospitalized at a VA facility in 1987 for 46 days 
for treatment of lymphoma that he was treated for migraine 
headaches.  He also testified that he had been exposed to and 
accidentally imbibed carbon tetrachloride in service and that 
he felt his disorders were related thereto.  With respect to 
silicosis, he posited that it might be related to inhalation 
of "dust and stuff" when he was working in St. Louis on 
construction projects.  

In this case, entitlement to service connection for migraine 
headaches must be denied.  To the extent that the Veteran is 
reporting a 1987 diagnosis of migraine headaches, he is 
competent to relate this.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Lay evidence may suffice to 
establish the manifestations of a chronic condition during 
service.  When a condition is not chronic and there is no 
medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  However, for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  The trier of fact should 
consider all of the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant fact.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this regard, the Board notes 
that the Veteran is reporting the first diagnosis of migraine 
headaches in 1987, approximately 41 years following his 
discharge.  The substantial period of time between his 
discharge and reported diagnosis weighs heavily against his 
lay statements.  Moreover, the lack of a current clinical 
diagnosis weighs against a finding of continuity of 
symptomatology.  Id.  Furthermore, there is no competent 
medical evidence of record attributing this reported 
diagnosis to the Veteran's claimed in-service and post-
service symptomatology.  Savage at 495-97.  As a lay person, 
the Veteran is not competent to address this question.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Similarly, the Veteran is not competent to relate migraine 
headaches to his claimed chemical exposure.  Id.  No 
competent medical evidence does so.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim and it must be denied.

Entitlement to service connection for silicosis cannot be 
established without a current diagnosis thereof.  As outlined 
above, there is no diagnosis of silicosis appearing in the 
record.  Indeed, recent examination of the lungs has revealed 
no such disorder.  Because the Veteran is not currently 
diagnosed as having silicosis, service connection cannot be 
established.  Brammer, 3 Vet. App. at 223.  As there is no 
diagnosis of silicosis, the Board need not address the 
underlying theory of secondary service connection.  See 
38 C.F.R. § 3.310.  For these reasons, the claim is denied.

New and Material Evidence: Non-Hodgkin's Lymphoma and Large 
Cell Lymphoma

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of entitlement to service connection for 
lymphoma was last denied in an April 1989 rating decision on 
the grounds that the evidence did not show attribution of 
this disorder to service, including claimed exposure to 
carbon tetrachloride.  The Veteran did not appeal this rating 
decision and it became final at the end of the appellate 
period.  In order to reopen this claim, new and material 
evidence must be received.

Since the April 1989 rating decision, VA has received new and 
material evidence.  As noted above, the Veteran is claiming 
exposure to carbon tetrachloride that resulted in non-
Hodgkin's lymphoma and large cell lymphoma, first diagnosed 
in 1987.  In furtherance of his contentions, he submitted a 
1998 internet article from the World Health Organization 
(WHO) addressing the hazards of exposure to carbon 
tetrachloride.  This article states, in pertinent part, that 
"[s]ome studies have suggested an association with increased 
risk of non-Hodgkin's lymphoma."  At the Veteran's hearing, 
he explained that he used such chemical in order to complete 
his in-service duties.  The Veteran's statements regarding 
exposure to carbon tetrachloride are presumed credible in a 
claim to reopen.  Justus at 513.  The evidence is new in that 
it has not been previously received and material in that it 
relates to an unestablished fact necessary to substantiate 
the underlying claim for service connection; that is, that 
non-Hodgkin's and large cell lymphoma may be attributable to 
exposure to carbon tetrachloride.  It thus raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.  The underlying claim of service 
connection is addressed in the remand section of this 
decision.  


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for silicosis as secondary 
to service-connected pleurisy, fibrinous, bilateral, 
secondary to bilateral pneumothoraces is denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for non-Hodgkin's 
and large cell lymphoma and the claim is reopened; to this 
extent only the appeal is granted.


REMAND

It appears that the notice provided to the Veteran is 
deficient as to the claim to reopen his previously denied 
claim of entitlement to service connection for GERD with 
hiatal hernia, and Barrett's esophagus, based on submission 
of new and material evidence.  Notice under 38 U.S.C.A. § 
5103 applies to claims to reopen based on submission of new 
and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Under Kent, VA must notify the veteran of what 
constitutes "material" evidence in the context of a 
particular claim to reopen.  Id.  VA should tell the veteran 
the basis for the previous denial and what the evidence must 
show in order to reopen his particular claim. Additionally, 
VA must notify the veteran of the meaning of "new" 
evidence.  Id.  On remand, the Veteran should be provided 
with notice conforming to Kent and apprised of the proper 
standard for new and material evidence for claims filed after 
August 29, 2001.

In a recent decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the U.S. Court of Appeals for Veterans Claims 
(Court) held that a 38 U.S.C. § 5103(a) notice requires at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further held that if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In this case, the May 2008 corrective VCAA notice does not 
conform to all of the requirements as set forth in Vazquez-
Flores.  The Board notes that the Veteran's service-connected 
respiratory disability was previously rated by the RO under 
Diagnostic Code 6801.  The General Rating Formula for 
Restrictive Lung Disease 38 C.F.R. § 4.97 was revised 
effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996) 
[as amended see 61 Fed. Reg. 46728 (Sept. 5, 1996).  
Subsequently, the RO rated this disability under Diagnostic 
Codes 6732 and 6845.   Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the notice failed to notify the Veteran 
of the specific requirements of 38 C.F.R. § 4.97, Diagnostic 
Code 6845, and, significantly, these diagnostic criteria 
involve specific testing.  On remand, the Veteran must be 
provided a corrective VCAA notice letter that conforms to the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006).  VA added provisions that 
clarify the use of pulmonary function tests (PFT's) in 
evaluating respiratory conditions.  A new paragraph entitled 
"Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" was added to 38 C.F.R. § 4.96.  See 38 C.F.R. 
§ 4.96(d) (2008).  On remand, the Veteran should be notified 
of this regulatory provision.  

The Veteran's service treatment records are negative for 
complaints or diagnosis of kidney stones.

In December 1987 the Veteran was admitted to a VA hospital 
for treatment of lymphoma of the stomach.  The hospital 
summary associated with this admission notes a history of 
nephrolithiasis secondary to calcium oxalate and uric 
crystals for twenty years.  Subsequent VA records note 
treatment and a history of kidney stones.

A May 2006 VA examination report notes a provided history of 
renal calculi since service and that the Veteran's last renal 
stone was in February 2005.  The examiner diagnosed past 
renal calculi secondary to elevated calcium and noted that 
this was felt to be secondary to lymphoma.

At his December 2008 travel Board hearing, the Veteran 
offered testimony regarding his claimed kidney stones.  He 
testified that during service he became ill on a couple of 
occasions and once had difficulty urinating, although he 
never sought treatment.  He testified that unless he thought 
he was going to die, he would not go to the doctor.  

Given that the veteran relates his kidney stones to his 
lymphoma, the Board finds that this claim is inextricably 
intertwined with the claim of entitlement to service 
connection for non-Hodgkin's lymphoma and large cell 
lymphoma.  Therefore, a decision on the claim for service 
connection for kidney stones will be deferred pending 
readjudication of the claim for service connection of non-
Hodgkin's lymphoma and large cell lymphoma.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

With respect to the reopened claim of entitlement to service 
connection for non-Hodgkin's lymphoma and large cell 
lymphoma, the Board finds that further evidentiary 
development is necessary.  To the extent that there may be 
evidence or information in the possession of a Federal agency 
that may confirm the Veteran's claimed exposure to carbon 
tetrachloride, VA is under a duty to undertake efforts to 
develop it.  See 38 C.F.R. § 3.159(c)(2).  In order to 
further these efforts, the Veteran should be asked to provide 
details regarding his claimed exposure to carbon 
tetrachloride, in particular the places, types and 
circumstances of his service.  See 38 C.F.R. § 3.303(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice letter, with 
respect to his claim to reopen previously 
denied claim of entitlement to service 
connection for GERD with hiatal hernia, 
and Barrett's esophagus.  This notice 
should include the proper standard for new 
and material evidence for claims filed 
after August 29, 2001, and an explanation 
of what the evidence must show to reopen 
this Veteran's claims, as outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
notice must tell the Veteran the basis for 
the previous denial, and what the evidence 
must show in order to reopen his claim.

2.  The AMC/RO should send the Veteran a 
corrective VCAA notice that is compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which specifically provides 
notice of the regulatory provisions for 
rating the restrictive lung disease of 
chronic pleural effusion or fibrosis found 
at 38 C.F.R. § 4.97, Diagnostic Code 6845.  
This notice should also inform him of the 
recently added regulatory provision 38 
C.F.R. § 4.96(d).

3.  Ask the Veteran to provide details 
regarding his claimed exposure to carbon 
tetrachloride, in particular the places, 
types and circumstances of his service, 
and then attempt to verify this claimed 
exposure through the appropriate Service 
Department.  Then, undertake any necessary 
additional development, to include 
obtaining an etiological examination 
and/or opinion, if such chemical exposure 
is found to be consistent with the 
Veteran's service.  See 38 C.F.R. 
§ 3.303(a).

4.  The AMC/RO should then readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant and 
his representative should be given an 
opportunity to respond to the SSOC, before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


